Citation Nr: 0843598	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  99-18 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1. What evaluation is warranted from September 23, 2002, for 
incomplete sciatic nerve paralysis of the right lower 
extremity?

2. What evaluation is warranted from September 23, 2002, for 
incomplete sciatic nerve paralysis of the left lower 
extremity?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from November 1982 to 
September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Wilmington, Delaware, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board in July 2008 remanded this appeal for additional 
development. The case has now been returned to the Board for 
adjudication.


FINDING OF FACT

On August 26, 2008, prior to the promulgation of a decision 
in the appeal, the appellant withdrew his appeal as to the 
above issues.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(West 2002 & Supp. 
2008); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202. Withdrawal may be made by the 
appellant. 38 C.F.R. § 20.204. The appellant has withdrawn 
the appeal as to his claims noted on page one of this 
decision.

Therefore, there remain no allegations of errors of fact or 
law for appellate consideration. Accordingly, the Board does 
not have jurisdiction to review these issues and the appeal 
as to the aforementioned issues is dismissed.


ORDER

The claims of what evaluations are warranted from September 
23, 2002, for incomplete sciatic nerve paralysis of each 
lower extremity are dismissed.



____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


